
	
		II
		Calendar No. 163
		112th CONGRESS
		1st Session
		S. 1094
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Menendez (for
			 himself, Mr. Enzi,
			 Mr. Durbin, Mr.
			 Brown of Massachusetts, Mr.
			 Kerry, Mrs. Gillibrand,
			 Mr. Lautenberg, Mrs. Boxer, Mr.
			 Franken, Mr. Casey,
			 Mr. Burr, Mr.
			 Pryor, Mr. Thune,
			 Mr. Schumer, Mr. Coons, Ms.
			 Mikulski, Ms. Klobuchar,
			 Mr. Kirk, Mrs.
			 Hagan, Mr. Bennet,
			 Mr. Blumenthal, Mr. Cardin, Mr. Johnson of
			 South Dakota, Mr. Merkley,
			 Mr. Rubio, Mr.
			 Inouye, Mr. Akaka,
			 Ms. Snowe, Mr.
			 Sanders, Mr. Brown of Ohio,
			 Mr. Reed, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 12, 2011
			Reported by Mr. Harkin,
			 without amendment
		
		A BILL
		To reauthorize the Combating Autism Act of 2006 (Public
		  Law 109–416).
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combating Autism Reauthorization
			 Act.
		2.
			 Continuation of programs relating to autismPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(a)in section 399AA(e), by striking
			 2011 and inserting 2014;
			(b)in section 399BB(g), by striking
			 2011 and inserting 2014;
			(c)in section 399CC(f), by striking
			 2011 and inserting 2014; and
			(d)by inserting after section 399DD the
			 following:
				
					399DD–1.Report to
				Congress on reauthorization
						(a)In
				generalNot later than 2 years after the date of enactment of the
				Combating Autism Reauthorization
				Act, the Secretary, in coordination with the Secretary of
				Education, shall prepare and submit to the Committee on Health, Education,
				Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a progress report on activities related to autism
				spectrum disorder and other developmental disabilities.
						(b)ContentsThe
				report submitted under subsection (a) shall include—
							(1)a description of
				the progress made in implementing the provisions of the Combating Autism Act of
				2006;
							(2)a description of
				the amounts expended on the implementation of each particular provision of the
				Combating Autism Act of 2006;
							(3)information on
				the incidence of autism spectrum disorder and trend data of such incidence
				since the date of enactment of the Combating Autism Act of 2006;
							(4)information on
				the average age of diagnosis for individuals with autism spectrum disorder and
				other disabilities, including how that age may have changed during the 6-year
				period beginning on the date of enactment of the Combating Autism Act of
				2006;
							(5)information on
				the average age for intervention for individuals diagnosed with autism spectrum
				disorder and other developmental disabilities, including how that age may have
				changed during the 6-year period beginning on the date of enactment of the
				Combating Autism Act of 2006;
							(6)information on
				the average time between initial screening for autism spectrum disorder and
				diagnosis of, or the ruling out of, autism spectrum disorder or other
				developmental disabilities, and information on the average time between
				diagnosis and evidence-based intervention for individuals with autism spectrum
				disorder or other developmental disabilities;
							(7)information on
				the effectiveness and outcomes of interventions for individuals diagnosed with
				autism spectrum disorder, including information with respect to various
				subtypes of autism spectrum disorder and other developmental disabilities and
				how the age of the individual so diagnosed may affect such
				effectiveness;
							(8)information on
				the effectiveness and outcomes of innovative and newly developed intervention
				strategies for individuals with autism spectrum disorder or other developmental
				disabilities; and
							(9)information on
				services and supports provided to individuals with autism spectrum disorder and
				other developmental disabilities who have reached the age of majority (as
				described in section 615(m) of the Individuals with Disabilities Education Act
				(20 U.S.C.
				1415(m)).
							.
			3.Authorization of
			 appropriationsSection 399EE
			 of the Public Health Service Act (42 U.S.C. 280i–4) is amended—
			(a)in subsection (a)
			 (relating to developmental disabilities surveillance and research program), by
			 adding at the end the following:
				
					(6)For each of
				fiscal years 2012, 2013, and 2014,
				$22,000,000.
					;
			(b)in subsection (b)
			 (relating to autism education, early detection, and intervention), by adding at
			 the end the following:
				
					(6)For each of
				fiscal years 2012, 2013, and 2014,
				$48,000,000.
					;
				and
			(c)in subsection (c)
			 (relating to interagency autism coordinating committee; certain other
			 programs), by adding at the end the following:
				
					(6)For each of
				fiscal years 2012, 2013, and 2014,
				$161,000,000.
					.
			
	
		September 12, 2011
		Reported without amendment
	
